Case 4:19-cv-00027-JHM-HBB Document 22 Filed 04/20/20 Page 1 of 3 PageID #: 140




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION

 CIVIL ACTION NO: 4:19-CV-00027-JHM

 JOE HAND PROMOTIONS, INC.                                                  PLAINTIFF

 V.

 VIRGIL COAKLEY d/b/a KICKIN                                                DEFENDANT
 BAR & GRILL

                              MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Plaintiff Joe Hand Promotions, Inc.’s Motion for Default

 Judgment. [DN 17]. Fully briefed, this matter is ripe for decision. For the following reasons, the

 Joe Hand Promotions’ Motion is DENIED.

                                         I. BACKGROUND

        Joe Hand Promotions alleges that it held the exclusive commercial distribution rights to

 the broadcast of a program. [DN 1 ¶ 1]. It asserts that, without its permission, Defendant Virgil

 Coakley, owner of Kickin Bar & Grill, exhibited the program to patrons. [Id. at ¶ 9]. As a result,

 Joe Hand Promotions sued Coakley for violating 47 U.S.C. § 605 and, in the alternative, 47 U.S.C.

 § 553. [Id. at ¶ 3]. The Court eventually entered a warning order and appointed a warning order

 attorney for Coakley. [DN 11]. Coakley was constructively summoned. [DN 17 at 1]. When

 Coakley failed to appear, answer, or otherwise respond to the Complaint, the Clerk made an entry

 of default on the request of Joe Hand Promotions. [DN 16]. Joe Hand Promotions now asks that

 the Court for a default judgment. [DN 17, DN 21].

                                    II. STANDARD OF REVIEW

        “A party who fails to ‘plead or otherwise defend’ may have an entry of default entered

 against him.” Duracore Pty. Ltd. v. Applied Concrete Tech., Inc., No. 5:13-CV-184-TBR, 2014
Case 4:19-cv-00027-JHM-HBB Document 22 Filed 04/20/20 Page 2 of 3 PageID #: 141




 WL 5824770, at * 1 (W.D. Ky. Nov. 10, 2014) (quoting FED. R. CIV. P. 55(a)). “After an entry of

 default has been entered, the plaintiff may move for default judgment.” Id. (quoting FED. R. CV.

 P. 55(b)).

                                          III. DISCUSSION

        Joe Hand Promotions argues that it is entitled to a default judgment because Coakley has

 failed to appear or otherwise file a responsive pleading. [DN 17 at 3]. However, under K.R.S.

 § 454.165, “[n]o personal judgment shall be rendered against a defendant constructively

 summoned, and who has not appeared in the action, except as provided in [Kentucky’s Long-Arm

 Statute].” See Morse v. Morse, No. 2018-CA-000548, 2019 WL 2246058, at *2 (Ky. Ct. App.

 May 24, 2019); see also Dalton v. First Nat’l Bank of Grayson, 712 S.W.2d 954, 958 (Ky. Ct.

 App. 1986) (“Constructive service is sufficient merely to confer jurisdiction quasi in rem.”)

 (citation omitted).

        Joe Hand Promotions correctly acknowledges that Kentucky courts have not often

 addressed the issue of how K.R.S. § 454.165 bears on cases like the one at issue. [DN 21 ¶ 10].

 Nevertheless, the Court does not find the case that Joe Hand Promotions relies on persuasive

 because Sache v. Beams, 337 S.W.2d 678 (Ky. 1960) does not address K.R.S. § 454.165. There

 are cases outside of Kentucky that find personal judgments against constructively served

 defendants violative of due process. See GE Capital Franchise Fin. Corp. v. CCI of W. Boca

 Raton, Inc., No. 08-80-252-CIV-MARRA, 2008 WL 11333493, at *1 (S.D. Fla. Nov. 25, 2008)

 (“A personal judgment against [the defendant] based on constructive service would deprive [the

 defendant] of its property without due process of law. It is well established that a defendant must

 be personally served in order to obtain a money judgment against him or her”); see also Am. Auto.

 Ass’n, Inc. v. In Charge Marketing, Inc., No. 6:11-cv-668-Orl-18DAB, 2011 WL 13298878, at *2




                                                 2
Case 4:19-cv-00027-JHM-HBB Document 22 Filed 04/20/20 Page 3 of 3 PageID #: 142




 (M.D. Fla. Aug. 16, 2011). Thus, the Court holds that K.R.S. § 454.165 prohibits it from rendering

 a personal judgment against Coakley.

                                         IV. CONCLUSION

        For the reasons set forth above, IT IS HEREBY ORDERED that Joe Hand Promotions’

 Motion for Default Judgment [DN 17] is DENIED.




                                                                               April 20, 2020




 cc: counsel of record




                                                 3
